per curiam:
Al tomar posesión del cargo de Alcalde del Municipio de Ponce el peticionario Hon. Luis A. Morales trasladó al interventor Rafael De Jongh del cargo de Director del Departamento de Transporte a otra posición dentro del Municipio con la misma retribución. Igualmente trasladó a los interventores José E. Rodríguez, Ernesto Robles y Teo-doro Santiago Báez del cargo de Coordinadores del Departa-mento de Saneamiento a otros puestos en el Municipio con la misma retribución que devengaban.
Con motivo del traslado los interventores instaron demanda contra el Municipio de Ponce reclamando la restitución a sus respectivos cargos y la cantidad de $50,000 para cada uno de ellos en conceptos de daños y perjuicios. El Municipio solicitó sentencia sumaria aduciendo que los interventores ocupaban cargos administrativos creados por la Ordenanza Núm. 48, Serie 1969-70, y que en virtud del Art. 44 de la Ley Municipal, 21 L.P.R.A. see. 1263, los funcionarios administrativos desempeñan sus cargos por el término de incumbencia del alcalde que los designó, por lo que procedía desestimar la demanda.
El tribunal de instancia, aplicando erróneamente lo resuelto en Báez Cancel v. Alcalde Mun. de Guaynabo, 100 D.P.R. 982 (1972), denegó la solicitud de sentencia sumaria sin tomar en cuenta que en este caso se trata de funcionarios *265administrativos cuyo término de incumbencia es el mismo para el cual el alcalde que los designó fue electo.
En vísta de ello el pasado 23 de mayo expedimos la si-guiente orden:
“Apareciendo del expediente que el peticionario en su carác-ter de Alcalde del Municipio de Ponce trasladó a los aquí inter-ventores José E. Rodríguez, Teodoro Santiago Báez, Rafael de Jongh y Ernesto Robles, que dichos interventores ocupaban pues-tos administrativos por nombramiento del anterior alcalde; que el tribunal de instancia se negó a dictar sentencia sumaria apli-cando erróneamente lo resuelto en Báez Cancel v. Alcalde Municipio de Guaynabo, 100 D.P.R. 982, a pesar de que se trata del traslado de cuatro funcionarios administrativos que por disposi-ción expresa de la Ley Municipal, el término de incumbencia es el mismo para el cual el alcalde que los designó fue electo, artículo 44 Ley Municipal, 21 L.P.R.A. see. 1263, [1] se concede un tér-mino de 10 días a los interventores para que comparezcan a mostrar causa, si alguna tuvieren, por la cual no se deba expedir el auto y una vez expedido revocar la resolución recurrida y dic-tar otra desestimando la demanda en este caso.”
Oportunamente comparecieron los interventores some-tiendo un memorando en oposición a la expedición del auto solicitado. El peticionario sometió a su vez una réplica a dicho memorando. Hemos considerado los fundamentos aducidos por los interventores y no nos convencen.

Se dictará sentencia expidiendo el auto, dejando sin efecto la resolución recurrida y desestimando la demanda en este caso.

El Juez Asociado Señor Martín, emitió voto separado concurriendo en parte y disintiendo en parte con el cual con-*266curre el Juez Presidente Señor Trías Monge. El Juez Aso-ciado Señor Irizarry Yunque, no interviene.

E1 Art. 44 lee en lo pertinente como sigue:
“[1]El alcalde nombrará todos los funcionarios administrativos con el consejo y consentimiento de la asamblea municipal y éstos desempeñarán sus cargos por el término para el cual el alcalde hubiese sido electo o nombrado, o hasta que sus sustitutos hubieren tomado posesión, a menos que fueren destituidos por justa causa, previa formulación de cargos.”